ALLOWABILITY NOTICE

Examiner’s Comment
Applicant’s arguments filed 30 September 2021 stating “Thus, Ramachandran does not teach or suggest the limitation wherein at least one of the first edge region and the second edge region simultaneously tapers along the width and the thickness of the strip, starting from the intermediate region and extending longitudinally away from the intermediate region” have been fully considered. While the Office generally agrees that Ramachandran (and the prior art of record) does not disclose the structure of at least Applicant’s Figure 7 (which is deemed to be described by the aforementioned claim language in light of pg.9:ll.10-13 using the same language of the claim in reference to Figure 7), the Office does not consider the claim language to sufficiently describe such a geometry. 
The following examiner’s amendment includes changes to the claims that describe the geometry of at least Applicant’s Figure 7 such that the claims distinguish over the prior art of record. Ramachandran Figure 7 does not disclose the combination of limitations that includes “at least one of the first edge region and the second edge region simultaneously tapers along the width and the thickness of the strip, starting from the intermediate region and extending longitudinally away from the intermediate region, wherein the at least one of the first edge region and the second edge region that simultaneously tapers along the width and the thickness of the strip comprises first and second planar right-angled polygonal faces disposed perpendicularly to the first and second planar surfaces and that taper in thickness starting from the intermediate region and extending longitudinally away from the intermediate region, and wherein the taper in thickness of the first planar right-angled polygonal face is a ratio between 1:100 and 1:50 and the taper in thickness of the second planar right-angled polygonal face is a ratio between 1:100 and 1:20, wherein the taper of the first planar right-angled polygonal face is more gradual than the taper of the second planar right-angled polygonal face”. The combination of these limitations results in a geometry that is not addressed by the previous combination since: (1) the previously identified “first right-angled polygonal face” and “second right-angled polygonal face” are not planar (which is required by the following claim amendments) but, rather, curved due to the modification over Livingston; (2) the claimed and such that “the taper of the first [planar] right-angled polygonal face is more gradual than the taper of the second planar right-angled polygonal face” (note: the tapering ratios of the previously identified “first right-angled polygonal face” and “second right-angled polygonal face” of Ramachandran Figure 7 are equal since the tapered portion of each of these faces has the same length (see Ramachandran Figure 7) and tapers between equal heights (see Ramachandran Figure 5)); (3) the above geometries of (1) and (2) described above do not occur “simultaneously” in combination with “tapers along the width… starting from the intermediate region and extending longitudinally away from the intermediate region”.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jared L. DuJack (Reg. No. 72,646) on 25 October 2021.

The application has been amended as follows: 
In the claims:
Claim 1 has been replaced with the following:
--1. A pultruded fibrous composite strip for a spar cap of a wind turbine rotor blade, the strip comprising:
unidirectional fibers extending along a longitudinal direction of the strip,
a first edge region and a second edge region separated in the longitudinal direction of the 
wherein:
at least one of the first edge region and the second edge region simultaneously tapers along the width and the thickness of the strip, starting from the intermediate region and extending longitudinally away from the intermediate region,  
wherein the at least one of the first edge region and the second edge region that simultaneously tapers along the width and the thickness of the strip comprises first and second planar right-angled polygonal faces disposed perpendicularly to the first and second planar surfaces and that taper in thickness starting from the intermediate region and extending longitudinally away from the intermediate region, and wherein the taper in thickness of the first planar right-angled polygonal face is a ratio between 1:100 and 1:50 and the taper in thickness of the second planar right-angled polygonal face is a ratio between 1:100 and 1:20,
wherein the taper of the first planar right-angled polygonal face is more gradual than the taper of the second planar right-angled polygonal face.--

Claim 5 has been replaced with the following:
--5. The pultruded fibrous composite strip according to claim 1, wherein each of the first and the second planar right-angled polygonal faces is a quadrilateral.--

Claim 6 has been replaced with the following:
--6. The pultruded fibrous composite strip according to claim 1, wherein the at least one of the first edge region and the second edge region that simultaneously tapers along the width and the thickness of the strip comprises a planar bottom right trapezoid surface, and wherein an 

Claim 9 has been replaced with the following:
--9. A spar cap for a wind turbine rotor blade, wherein the spar cap comprises at least one pultruded fibrous composite strip, wherein the at least one pultruded fibrous composite strip includes: 
unidirectional fibers extending along a longitudinal direction of the strip, and 
a first edge region and a second edge region separated in the longitudinal direction of the strip by an intermediate region, wherein the intermediate region is defined by first and second mutually opposed longitudinally extending and parallelly disposed planar surfaces, wherein a thickness of the strip is determinable perpendicular to the first and second planar surfaces and a width of the strip is determinable parallel to the first and second planar surfaces and perpendicular to the longitudinal direction of the strip, 
wherein at least one of the first edge region and the second edge region includes a tapering geometry that simultaneously tapers along the width and the thickness of the strip, starting from the intermediate region and extending longitudinally away from the intermediate region, 
wherein the at least one of the first edge region and the second edge region that simultaneously tapers along the width and the thickness of the strip comprises first and second planar right-angled polygonal faces disposed perpendicularly to the first and second planar surfaces and that taper in thickness starting from the intermediate region and extending longitudinally away from the intermediate region, and wherein the taper in thickness of the first planar right-angled polygonal face is a ratio between 1:100 and 1:50 and the taper in thickness of the second planar right-angled polygonal face is a ratio between 1:100 and 1:20,
wherein the taper of the first planar right-angled polygonal face is more gradual than the taper of the second planar right-angled polygonal face.--

Claim 10 has been replaced with the following:
--10. The spar cap according to claim 9, wherein the at least one pultruded fibrous strip of the spar cap comprises at least two pultruded fibrous composite strips, and wherein the at least two pultruded fibrous composite strips have respective tapering geometries that are different.--

Claim 11 has been replaced with the following:
--11. A wind turbine rotor blade comprising at least one spar cap, wherein each spar cap comprises at least one pultruded fibrous composite strip, wherein the at least one pultruded fibrous composite strip includes: 
unidirectional fibers extending along a longitudinal direction of the strip, and 
a first edge region and a second edge region separated in the longitudinal direction of the strip by an intermediate region, wherein the intermediate region is defined by first and second mutually opposed longitudinally extending and parallelly disposed planar surfaces, wherein a thickness of the strip is determinable perpendicular to the first and second planar surfaces and a width of the strip is determinable parallel to the first and second planar surfaces and perpendicular to the longitudinal direction of the strip, 
wherein at least one of the first edge region and the second edge region simultaneously tapers along the width and the thickness of the strip, starting from the intermediate region and extending longitudinally away from the intermediate region, and 
wherein the at least one of the first edge region and the second edge region that simultaneously tapers along the width and the thickness of the strip comprises first and second planar right-angled polygonal faces disposed perpendicularly to the first and second planar surfaces and that taper in thickness starting from the intermediate region and extending longitudinally away from the intermediate region, and wherein the taper in thickness of the first planar right-angled polygonal face is a ratio between 1:100 and 1:50 and the taper in thickness of the second planar right-angled polygonal face is a ratio 
wherein the taper of the first planar right-angled polygonal face is more gradual than the taper of the second planar right-angled polygonal face;
wherein the at least one spar cap is arranged such that the respective first and second edge regions are separated along a spanwise direction of the blade.--

Claim 12 has been replaced with the following:
--12. The pultruded fibrous composite strip according to claim 1, wherein the first and second planar right-angled polygonal faces are non-parallel to each other.--

The above changes to the claims have been made for reasons described in the accompanying interview summary.

In the specification:
In the Abstract, line 2, “are provided” has been deleted.
At page 9, line 16, --planar-- has been added after “first”.
At page 9, line 17, --planar-- has been added after “second”.

The above change to changes to the specification have been made for reasons described in the accompanying interview summary.
In the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
-in Figure 7, “43” (and the associated lead-line) has been deleted.
-in Figure 8, “43” (and the associated lead-line) has been deleted.          
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The United States Patent and Trademark Office does not make drawing changes. It is applicant’s responsibility to ensure that the drawings are corrected. Corrections must be made in accordance with the instructions below.
Replacement Drawing Sheets - Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of the amended drawing(s) must not be labeled as "amended." If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified. 
Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin.
Annotated Drawing Sheets - A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner. The annotated drawing sheets must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
Timing of Corrections - Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application.


The above changes to the drawings have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
Claims 1 and 5-12 are allowed.
The following combination of limitations is considered to patentably distinguish over the prior art: 
“at least one of the first edge region and the second edge region simultaneously tapers along the width and the thickness of the strip, starting from the intermediate region and extending longitudinally away from the intermediate region,  
wherein the at least one of the first edge region and the second edge region that simultaneously tapers along the width and the thickness of the strip comprises first and second planar right-angled polygonal faces disposed perpendicularly to the first and second planar surfaces and that taper in thickness starting from the intermediate region and extending longitudinally away from the intermediate region, and wherein the taper in thickness of the first planar right-angled polygonal face is a ratio between 1:100 and 1:50 and the taper in thickness of the second planar right-angled polygonal face is a ratio between 1:100 and 1:20,
wherein the taper of the first planar right-angled polygonal face is more gradual than the taper of the second planar right-angled polygonal face” (claims 1 and 11; similarly in claim 9). Refer to the above Examiner’s Comment section indicating how the instant limitations overcome the previous prior art rejection(s) over Ramachandran in view of Livingston. There is no evidence found in the prior art that anticipates or renders obvious this combination of limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745